Citation Nr: 1732442	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder as secondary to a service-connected lumbar spine disability.

2. Entitlement to service connection for a bladder disorder as secondary to a service-connected lumbar spine disability.

3. Entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability.

4. Entitlement to an initial rating in excess of 10 percent for a service connected lumbar spine disability.

5. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



ORDER

Entitlement to service connection for a bilateral hip disorder as secondary to a service-connected lumbar spine disability is denied.

Entitlement to service connection for a bladder disorder as secondary to a service-connected lumbar spine disability is denied.

Entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for a service connected lumbar spine disability is denied.

Entitlement to a TDIU is denied.


FINDINGS OF FACT

1. The Veteran does not have a bilateral hip condition for VA purposes.

2. The preponderance of the evidence of record is against a finding that the Veteran's bladder disorder is causally related to, or was aggravated by a service-connected lumbar spine disability.

3. The preponderance of the evidence of record is against a finding that the Veteran's erectile dysfunction is causally related to, or was aggravated by a service-connected lumbar spine disability.

4. For the entire disability rating period under appeal, the Veteran's lumbar spine disability, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or muscle spasms; or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology of intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.

5. Prior to September 15, 2016, the Veteran's service-connected disabilities did not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2. The criteria for service connection for a bladder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

3. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

4. The criteria for an initial increased rating in excess of 10 percent for lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2016).

5. The criteria for entitlement to TDIU, prior to September 15, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 2006 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2010 and August 2010 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2014. 

In December 2014 and again in September 2016 the Board remanded the case for further development. Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a bilateral hip disorder as secondary to a service-connected lumbar spine disability.

The Veteran contends that he has a bilateral hip disorder secondary to a service-connected lumbar spine disability. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran has a bilateral hip disorder that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a current bilateral hip disorder for VA purposes.

In an October 2012 examiner provided a positive nexus opinion regarding the Veteran's bilateral hip pain being a result of his lumbar spine disability; however, this opinion did not indicate that the Veteran had a separate bilateral hip disability as opposed to pain radiating from his back.

The Veteran was afforded another examination in October 2015, in which the VA examiner stated that the Veteran's bilateral hip symptomatology was consistent with the pain associated with his current degenerative disc disease (DDD) of the lumbar spine. It was noted that the pain in the Veteran's hip was most likely a result of the Veteran's lumbar DDD at levels L3-S1. The VA examiner stated that the Veteran did not have a diagnosis of a bilateral hip disorder. The examiner noted that a review of the most current peer reviewed medical literature showed that there was no evidence to suggest that the Veteran's bilateral hip disorder was aggravated by his lumbar spine disability. However, it was then opined that the Veteran's bilateral hip disorder was at least as likely as not secondary to the known degenerative disc disease (DDD) of the lumbar spine. In a September 2016 remand the Board found the October 2015 to be inadequate due to the inconsistencies in the provided opinion.

In a November 2016 VA examination the examiner opined that the Veteran's claimed bilateral hip condition is less likely than not proximately due to or the result of the Veteran's lumbar spine condition. The examiner explained that after a review of the claims folder the Veteran does not have a bilateral hip condition. 

As the claims folder reflects that the Veteran does not have a current bilateral hip disability for VA purposes, service connection is not warranted.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., pain within the hips). To this extent, the Board finds that the Veteran is competent to report that he experiences pain associated with his bilateral hip; however, he has not been shown to be competent to provide a diagnosis in regard to a bilateral hip disability for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the hip for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a bilateral hip disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a bladder disorder as secondary to a service-connected lumbar spine disability.

The Veteran contends that he has a bladder disorder secondary to a service-connected lumbar spine disability. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's bladder disorder is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's bladder disorder is etiologically related to or aggravated by his service-connected lumbar spine disability.

The Veteran was provided a VA examination in October 2012. The examination report noted the Veteran with no neurologic abnormalities or findings related to a back condition such as bowel or bladder problems/pathologic reflexes. The examiner opined that the Veteran's bladder disorder is less likely than not proximately due to or the result of the Veteran's service connected condition. The examiner explained that urinary incontinence is not caused by lumbosacral DDD unless the S2-4 nerve roots are affected. The examiner noted that the Veteran's MRI and neurological findings are not consistent with disease of these nerve roots. The examiner continued to explain that involvement of these roots is uncommon and would present with other signs such as numbness in the genital area, which the Veteran did not demonstrate on exam.

In a November 2016 VA examination the examiner opined that the Veteran's bladder condition is less likely than not proximately due to or the result of the Veteran's service connected back condition. The examiner explained that a review of an MRI dated June 2016 indicates that the Veteran has bulging disc disease at cord compression. The examiner noted that it is common medical knowledge that spinal cord compression may result in overflow urinary incontinence. The examiner continued to note that patients suffering with overflow incontinence do not have any desire to pass urine and once bladder reaches its capacity, urine just overflows. However, the examiner explained that the Veteran's history and clinical picture is very different from overflow incontinence. The examiner explained that the Veteran's urinary bladder appears to be intact since he has a normal anal reflex present as detected upon examination. The examiner concluded with finding that is less likely than not that the incontinence is caused by lumbar spine condition.

The November 2016 examiner further found that the Veteran's bladder condition is not aggravated by his service-connected lumbar spine disability. The examiner explained that medical records reflect that the Veteran's bladder condition has remained stable without any documented evidence of aggravation so far. The examiner continued to note that the bladder disorder appears to have an independent pathology, not having any relation with the lumbar spine. The examiner concluded finds that it is less likely than not that the Veteran's bladder condition is aggravated by his lumbar spine condition.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the bladder in relation to the spine for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that Veteran's bladder condition is etiologically related to or aggravated by his service-connected lumbar spine disability. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability.

The Veteran contends that he has erectile dysfunction secondary to a service-connected lumbar spine disability. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's erectile dysfunction is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's erectile dysfunction is etiologically related to or aggravated by his service-connected lumbar spine disability.

The Veteran was provided a VA examination in October 2012. The examiner opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service connected condition. The examiner explained that erectile dysfunction is not caused by lumbosacral DDD unless the S2-4 nerve roots are affected. The examiner noted that the Veteran's MRI and neurological findings are not consistent with disease of these nerve roots. The examiner continued to explain that involvement of these roots is uncommon and would present with other signs such as numbness in the genital area, which the Veteran did not demonstrate on exam.

In a November 2016 VA examination the examiner opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service connected back condition. The examiner noted that a review of the claims folder reflects the Veteran with erectile dysfunction that is relieved successfully with the use of Viagra. The examiner noted that it is a common medical knowledge that for erectile dysfunction caused by spinal cord compression the spinal arc reflex needs to be interrupted. The examiner noted that upon examination the Veteran had an intact anal reflex. The examiner explained that it is medical knowledge that if anal reflex is present, nerve supply to the genital region is proven to be intact. The examiner concluded with finding that is less likely than not that the Veteran's erectile dysfunction is caused by lumbar spine condition.


The November 2016 examiner further found that the Veteran's erectile dysfunction is not aggravated by his service-connected lumbar spine disability. The examiner explained that medical records reflect that the Veteran's erectile dysfunction condition has remained stable without any documented evidence of aggravation so far. The examiner continued to note that the erectile dysfunction appears to have an independent pathology, not having any relation with the lumbar spine. The examiner concluded finds that it is less likely than not that the Veteran's erectile dysfunction is aggravated by his lumbar spine condition.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of erectile dysfunction in relation to the spine for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that Veteran's erectile dysfunction is etiologically related to or aggravated by his service-connected lumbar spine disability. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to an initial rating in excess of 10 percent for a service connected lumbar spine disability.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).


 Rating the Spine

The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5242. 38 C.F.R. § 4.130 (2016). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2016). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A VA medical examination was obtained in July 2009. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 80 degrees with pain beginning at 80 degrees, extension from 0 to 28 degrees with pain beginning at 28 degrees, lateral flexion on both right and left from 0 to 30 degrees with pain beginning at 30 degrees bilaterally, and lateral rotation on both right and left 0 to 30 degrees with pain beginning at 30 degrees bilaterally. The examination noted no additional loss on repetitive testing.

The Veteran was provided a VA medical examination in October 2012. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 75 degrees with pain beginning at 75 degrees, extension from 0 to 25 degrees with pain beginning at 25 degrees, lateral flexion on both right and left from 0 to 25 degrees with pain beginning at 25 degrees bilaterally, and lateral rotation on both right and left 0 to 25 degrees with pain beginning at 25 degrees bilaterally. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's lumbar sprain had no localized tenderness or pain to palpation, no guarding or muscle spasms resulting in abnormal gait or abnormal contour. The examination noted the Veteran with normal strength, no muscle atrophy, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome.

The Veteran was afforded another VA medical examination in August 2015. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 70 degrees with pain beginning at 70 degrees, extension from 0 to 20 degrees with pain beginning at 20 degrees, right lateral flexion from 0 to 25 degrees with pain beginning at 25 degrees, left lateral flexion from 0 to 20 degrees with pain beginning at 20 degrees, right lateral rotation on from 0 to 25 degrees with pain beginning at 25 degrees, and left lateral rotation 0 to 20 degrees with pain beginning at 20 degrees. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's lumbar sprain had no guarding or muscle spasms or localized tenderness resulting in abnormal gait or abnormal contour. The examination noted the Veteran with normal strength, no muscle atrophy, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome.

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 60 degrees but not greater than 85 degrees, a rating exceeding 10 percent is not warranted under DC 5242. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).

The Board acknowledges the Veteran's statements in regard to pain and daily impairment his lumbar disability causes. However; the Board finds the objective medical evidence to be of more probative value in determining the functional impairment of his disability.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

The Board notes that the Veteran has consistently reported radicular pain in the bilateral lower extremity. The Veteran has been service-connected for left lower extremity deep peroneal nerve rated as 20 percent disabling and right lower extremity rated as 10 percent. Both disabilities are rated under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.

During the pendency of the appeal the Veteran's left lower extremity has not been shown to be manifested by moderately severe incomplete paralysis, incomplete paralysis, with marked muscular atrophy, or complete paralysis of the nerve. Additionally, the Veteran's right lower extremity has not been shown to be manifested by moderate incomplete paralysis, moderately severe incomplete paralysis, incomplete paralysis, with marked muscular atrophy, or complete paralysis of the nerve.

Notably the August 2015 VA examination report reflects the Veteran's radiculopathy as having a mild effect on his left lower extremity and no effect on his right lower extremity. As such, the Board finds that an increased rating on either lower extremity, in excess of its current disability rating, is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's lumbar spine disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's lumbar spine disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

Analysis

The Veteran is serviced connected for major depressive disorder, evaluated as 100 percent disabling, left lower extremity deep peroneal nerve, evaluated as 20 percent disabling, herniated disc L3-4, L4-5, L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative disc space narrowing, evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, and right lower extremity, evaluated as 10 percent. The Veteran's combined rating is 100 percent effective September 15, 2016.

As the February 2017 rating decision granted a 100 percent disability rating effective September 15, 2016, the issue becomes whether the Veteran was entitled to a TDIU prior to September 15, 2016.

The Veteran filed his claim for TDIU in December 2013, in which he asserted that his psychiatric and back disabilities prevented him from obtaining employment. The claims folder reflects that the Veteran was last employed as a full-time driver in January 2014. (See September 2016 Veteran's Application for Increased Benefits based on Unemployability). The claims further reflect that the Veteran has completed high school and some college.

The Veteran has contends that his service-connected lumbar spine disability and major depressive disorder prevents him from obtaining employment.

An October 2014 VA examination report reflects the Veteran with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation in regard to his service-connected major depressive disorder.

The August 2015 VA examination reported noted the Veteran's lumbar spine limits him to occupations that that require heavy or unassisted lifting; repetitive rotation of the back; carrying, pushing, or pulling heavy objects; vibrational stresses; overhead work; and prolonged sitting. The examination further noted the Veteran being limited in prolonged standing and walking.

The August 2015 VA mental health examination noted the Veteran with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation due to his major depressive disorder. The examination report noted the Veteran with the ability to retain information and communicate effectively that is impaired to a mild extent. The examination report noted that the Veteran's reported symptoms do not impair his ability to understand or follow directions, or to solve technical or mechanical problems. 

The October 2016 VA examination report reflects the Veteran with a total occupational and social impairment due to his service-connected major depressive disorder. The examination report notes the Veteran increase in severity since the August 2015 mental health examination. The examination report further noted the Veteran's inability to "hold down a job". 

The Veteran's service-connected major depressive disorder was increased to 100 percent disabling, effective September 15, 2016, in a February 2017 rating decision; in part due to the October 2016 examination reflecting the Veteran as totally disabled. 

Here, the Board finds that TDIU prior to September 15, 2016 is not warranted. The claims folder reflects that upon submitting the claim for TDIU, the Veteran was employed full-time. Additionally, the claims folder effects that while the Veteran's service-connected disabilities did impact his daily activities, they were not of such severity as to prevent him from obtaining or maintain employment prior to September 15, 2016. The Board finds that the Veteran's service-connected disabilities did not preclude his ability to secure or follow a substantially gainful occupation prior to September 15, 2016. Additionally, there is no indication that the Veteran's previous employment was marginal.

Considering the Veteran's education, special training, and previous work experience, the Board finds that the Veteran was able to secure or follow a substantially gainful occupation prior to September 15, 2016, notwithstanding the manifestations of his service-connected disabilities. Accordingly, by a preponderance of the evidence, prior to September 15, 2016, a TDIU is not warranted.









______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]


Department of Veterans Affairs


